Citation Nr: 1104776	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In June 2010, the Veteran testified during a hearing conducted at 
the RO before the undersigned.  A transcript of the proceeding is 
of record.

The Board notes that several other matters, addressed by the RO 
as part of the December 2006 rating decision, were included as 
part of the Veteran's March 2007 notice of disagreement.  These 
issues were subsequently addressed as part of the statement of 
the case (SOC) issued the Veteran in June 2008.  However, the 
Veteran specifically limited his appeal to the issue now on 
appeal (see August 2008 VA Form 9 (substantive appeal)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that service connection for hypertension is 
warranted, as being secondary to his service-connected diabetes 
mellitus Type II.  At his June 2010 hearing, he testified (see 
page five of hearing transcript (transcript)) that he was first 
diagnosed by a Dr. C. with diabetes about 10 to 12 years earlier.  
Review of the claims file seems to first show such a diagnosis 
was first provided in 2001.  See February 2001 VA clinic visit 
outpatient record.  He added that he was then, two years later, 
diagnosed with hypertension.  However, the February 2001 VA 
outpatient treatment record also included a diagnosis of 
uncontrolled hypertension.  Therefore, the medical record does 
not demonstrate that the diabetes mellitus Type II was diagnosed 
before the hypertension.  He denied having problems with 
hypertension before he was diagnosed with diabetes.  See page six 
of transcript.  He added he took medications for treatment of 
both conditions.  Id.  

The report of an October 2006 VA peripheral nerves examination 
shows that the Veteran was to be examined to determine if his 
hypertension was essential hypertension or due to a specific 
complication of his diabetes mellitus.  The examiner commented 
that the claims folder had been reviewed.  The Veteran gave a 
history of being treated by a private physician for hypertension 
before he began to receive VA treatment.  [As these private 
medical records may contain information critical to the matter at 
hand, 38 C.F.R. § 3.159(c) (2010) mandates that VA assist in 
obtaining such records.]  He added that he had been diagnosed 
with diabetes mellitus Type II for about the same period of time 
as he had been treated for hypertension.  The supplied diagnoses 
included essential hypertension.  The examiner opined that it was 
less likely than not that the hypertension was "caused by or the 
result of" the Veteran's diabetes mellitus.  

The Board notes that service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

While the examiner in October 2006 opined - negatively -- 
concerning the question of whether or not the Veteran's 
hypertension was either caused by or the result of his service-
connected diabetes mellitus Type II, the opinion did not include 
comment as to the above-discussed question of "aggravation."  
Allen.


The Board observes that the United States Court of Appeals for 
Veterans Claims (Court), in Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007), found that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim.  Here, as discussed above, the 
examination findings set out as part of the October 2006 VA 
examination are not adequate to enable the Board to provide a 
fully informed evaluation of the Veteran's claim.  As such, 
additional action is therefore required.  

Accordingly, the matter is again REMANDED to the RO for the 
following action:

1.  The RO/AMC should send the Veteran a VA 
Form 21-4142, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs.  He should be asked to 
complete (including full names and 
addresses, to the extent possible) and 
return the signed form, so that VA can 
obtain all private medical records 
pertaining to treatment afforded him before 
he began being treated by VA.  Any records 
obtained should be associated with the 
other evidence in the claims file.

2.  Following the development sought in 1. 
above, the RO/AMC should arrange for the 
Veteran's claims folder to be reviewed by 
an appropriate medical professional, in 
order so that opinions can be supplied 
concerning the etiology of the Veteran's 
claimed hypertension disorder.  All 
studies, tests and evaluations that the 
examiner deems necessary should be 
conducted.  


The examiner is requested to review all 
pertinent records associated with the 
claims file.  Thereafter, the following 
medical questions should be addressed:

a.  Is it at least as likely as not that 
any hypertension disability is due to the 
Veteran's service-connected diabetes 
mellitus Type II?

b.  Is it is at least as likely as not that 
any hypertension disability is aggravated 
by the service-connected diabetes mellitus 
Type II?

If any hypertension disability is found to 
be aggravated by the service-connected 
diabetes mellitus Type II, the examiner 
should, to the extent possible, describe 
the baseline level of the hypertension 
disability prior to any such aggravation by 
the service-connected diabetes mellitus 
Type II.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.


3.  The RO must ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action has not been 
undertaken or is deficient in any manner, 
the RO must take appropriate corrective 
action.

4.  After the completion of all indicated 
development, the RO should readjudicate the 
claim of service connection for 
hypertension, as secondary to the service-
connected diabetes mellitus Type II in 
light of all the evidence of record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental SOC 
(SSOC) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be afforded 
an applicable time to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


